Henry, C. J.
Mrs. Taylor, a married woman, was the owner of certain lots of ground in the city of St. Louis. She joined with her husband in a deed conveying them to M. A. Wolf, who paid nothing for them and had no knowledge of the conveyance until he returned from the east, the conveyance having been made in his absence. The defendant, .Thompson, wishing to' purchase them of the husband of Mrs. Taylor, learning that the legal title was in Wolf, went to Wolf and asked him if he had any claim against the land, and was informed that he had not, and would convey them to any one whom Mr. Taylor would designate; and thereupon Thompson purchased the lots and received a deed for them from Wolf.
*88It does not appear that the property was held by Mrs. Taylor as separate property. She alleges that the lots were conveyed to Wolf to be by him held in trust for her, but she failed to prove this allegation, and the fact that the conveyance was made to Wolf in his absence and without consulting him is beyond controversy. H or does it appear that he was ever informed that he was to hold the lot in trust for her. The record showed the title in Wolf, who informed the purchaser, Thompson, that he might safely purchase, and we find no fact in this record which would warrant a court of equity in holding Thompson as a trustee for Mrs. Taylor. He paid about twenty-five hundred dollars for the lots, and whether it was considerably less them the property was worth is not a matter for consideration, in the absence of all other testimony tending to charge him with any notice that the property was held by Wolf in trust for Mrs. Taylor. So the court of appeals held and its judgment is affirmed.
All concur.